Name: Council Regulation (EEC) No 855/81 of 1 April 1981 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  economic policy
 Date Published: nan

 4. 4 . 81 Official Journal of the European Communities No L 90/ 15 COUNCIL REGULATION (EEC) No 855/81 of 1 April 1981 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed THE COUNCIL OF THE EUROPEAN COMMUNITIES, that Article, the limits of this margin should be adjusted, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the 1979 Act of Accession , and in parti ­ cular Article 10 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 2a (3 ) of Regulation (EEC) No 986/68 (2 ), as last amended by Regulation (EEC) No 1 273/79 (3), lays down a margin within which the aid for skimmed-milk powder may be fixed ; whereas, in view of the criteria set out in the first paragraph of The first subparagraph of Article 2a (3) of Regulation (EEC) No 986/68 shall be replaced by the following : ' 3 . Aid for skimmed-milk powder shall be a minimum of 50 and a maximum of 64 ECU per 100 kilograms.' Article 2 This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Council The President G. BRAKS (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 169, 18 . 7 . 1968 , p . 4 . (3 ) OJ No L 161 , 29 . 6 . 1979 , p . 14 .